NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5553-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DANIEL C. KLEIN,
a/k/a/ DANIEL KLINE,

          Defendant-Appellant.


                   Submitted March 10, 2021 – Decided April 16, 2021

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-11-
                   1569.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Lisa Sarnoff
                   Gochman, Assistant Prosecutor, of counsel and on the
                   brief).
PER CURIAM

      The parties to the appeal have settled the issues between them. In

accordance with the stipulation they have filed, the appeal is dismissed with

prejudice and without costs.

      Dismissed.




                                                                       A-5553-18
                                     2